                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

RONALD MCMAHAN,                       )
                                      )
            Petitioner,               )
                                      )
      v.                              )      CAUSE NO. 3:18-CV-879-RLM-MGG
                                      )
WARDEN,                               )
                                      )
            Respondent.               )

                              OPINION AND ORDER

      Ronald McMahan, a prisoner without a lawyer, filed a habeas corpus

petition challenging a disciplinary hearing (ISP 18-03-243) where a hearing officer

found him guilty of attempting to traffic in violation of Indiana Department of

Correction policies A-111 and A-113. (ECF 1 at 1.) Mr. McMahan was sanctioned

with the loss of 120 days earned credit time and a two-step demotion in credit

class—a suspended sanction from another disciplinary case. (Id.) The Warden has

filed the administrative record. Mr. McMahan hasn’t filed a traverse and the time

for doing so has passed, so the case is fully briefed.

      The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the

charges; (2) an opportunity to be heard before an impartial decision-maker; (3) an

opportunity to call witnesses and present documentary evidence in defense, when

consistent with institutional safety and correctional goals; and (4) a written
statement by the fact-finder of evidence relied on and the reasons for the

disciplinary action. Wolff v. McDonnell, 418 U.S. 539 (1974). To satisfy due

process, there must also be “some evidence” in the record to support the guilty

finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445, 455 (1985).

      In the context of a prison disciplinary hearing, “the relevant question is

whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board.” Supt. v. Hill, 472 U.S. at 455-456. “In

reviewing a decision for some evidence, courts are not required to conduct an

examination of the entire record, independently assess witness credibility, or

weigh the evidence, but only determine whether the prison disciplinary board’s

decision to revoke good time credits has some factual basis.” McPherson v.

McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks omitted).

      [T]he findings of a prison disciplinary board [need only] have the
      support of some evidence in the record. This is a lenient standard,
      requiring no more than a modicum of evidence. Even meager proof
      will suffice, so long as the record is not so devoid of evidence that the
      findings of the disciplinary board were without support or otherwise
      arbitrary. Although some evidence is not much, it still must point to
      the accused’s guilt. It is not our province to assess the comparative
      weight of the evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

      Mr. McMahan was found guilty of attempting to traffic in violation of

Department of Correction policies A-111 and A-113. Offense A-111 prohibits

inmates from “[a]ttempting or conspiring or aiding and abetting with another to

                                         2
commit any Class A offense.” Indiana Department of Correction, Adult

D i s c i p l i n a r y            P r o c e s s :         A p p e n d i x        I .

http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-OFFENSES_6-1-2015(1)

.pdf. The Disciplinary Code for Adult Offenders defines “attempt” as “[p]lanning

to do something that would be a violation of these administrative procedures or

any Department or facility rule, procedure or directive if the act had actually been

committed or when an offender commits acts which showed a plan to violate these

administrative procedures or a Department or facility rule, procedure, or directive

when    the   acts    occurred.”     Disciplinary   Code    for   Adult   Offenders.

http://www.in.gov/idoc/files/02-04-101_The_Disciplinary_

Code_for_Adult_Offenders_6-1-2015.pdf. Offense A-113 prohibits inmates from

“[e]ngaging in trafficking . . . . with anyone who is not an offender residing in the

same facility.” See Appendix I.

       On January 18, 2018, Officer Houston searched Mr. McMahan and his cell,

and discovered a cell phone. Investigator Dustin analyzed the phone’s contents

and found multiple text message threads attempting to convince women to apply

for positions within the facility to assist in trafficking. Investigator Dustin went

through several of the threads and matched phone numbers and email addresses

to people who were associated with offenders in the facility. One person was

Lasheda Hunter, who was listed as Mr. McMahan’s sister on his contact list. The

phone contained text messages sent on January 8, 2018, at 2:46 a.m. and 5:06


                                          3
a.m. and requested that the individuals apply for positions in the prison with the

intention of trafficking. One text message was sent to Ms. Hunter.

      Investigator Dustin reviewed the information on the phone with Mr.

McMahan, including a number of phone numbers. Mr. McMahan said “[he

couldn’t] deny the phone number 219-805-1620 [be]cause [his sister’s name is]

on [his] list.” He also admitted that he had the cell phone in his possession

through the night and into the early morning on January 8, 2018. Investigator

Dustin noted that Mr. McMahan would have been alone in his cell at these times.

Based on the investigation, Investigator Dustin wrote a conduct report charging

Mr. McMahan with attempting to traffic:

      On 1/10/2018 a cell phone was dow[n]loaded using the cellebrite
      machine …. On the phone were found text messages to multiple
      women giving them instructions on how and where to apply for . . .
      . correctional officer[] job[s] here at the Indiana State Prison. During
      the investigation it was found that Offender McMahan was
      responsible for the messages. Case 18-ISP-0009 found Substantiated.

(ECF 5-1 at 1.)

      Mr. McMahan was notified of the charges and served with a copy of the

conduct and screening reports. He requested as physical evidence: “[t]he

investigation anything [he could] have.” He didn’t ask for any witnesses.

      Mr. McMahan’s pleaded not guilty and made the following statement:

“[Investigator Dustin] wrote someone else up for the same phone he says is mine.”

Based on Investigator Dustin’s conduct report and the confidential investigation

report, the hearing officer found Mr. McMahan guilty of violating offenses A-111

                                         4
and A-113. Mr. McMahan was sanctioned with the loss of 120 days earned credit

time and a two-step demotion in credit class—a suspended sanction from another

disciplinary case.

        Mr. McMahan’s petition presents three grounds. First, he argues that his

due process rights were violated because he was denied the right to a fair hearing.

Prison adjudicators are “entitled to a presumption of honesty and integrity,” and

“the constitutional standard for improper bias is high.” Piggie v. Cotton, 342 F.3d

660, 666 (7th Cir. 2003). Due process prohibits a prison official who was

personally and substantially involved in the underlying incident from acting as a

decision-maker in the case. Due process isn’t violated simply because the hearing

officer knew the inmate, presided over a prior disciplinary case, or had some

limited involvement in the event underlying the charge.

        There is no evidence in the record to support Mr. McMahan’s claim that his

hearing was unfair. He asserts that Department of Correction policy mandates

that his case be heard by three hearing officers because the Report of Disciplinary

Hearing, State Form 39586, requires signatures from three hearing officers.1

Habeas corpus relief can only be granted for “violation[s] of the Constitution or

laws or treaties of the United States.” 28 U.S.C. § 2254(a). Failure to follow policy

isn’t a constitutional violation. Estelle v. McGuire, 502 U.S. 62, 68 (1991)

        1
          Mr. McMahan relies on a policy provision that directly contradicts his claim: “At each facility,
the Superintendent shall appoint one or more staff persons to serve as a Hearing Officer.” The
Disciplinary Code for Adult Offenders, at http://www.in.gov/idoc/files/20-04-101_The
_Disciplinary_Code_for_Adult_Offenders_6-1-2015.pdf.

                                                     5
(“state-law violations provide no basis for federal habeas relief”) and Keller v.

Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim that prison did

not follow internal policies had “no bearing on his right to due process”). Mr.

McMahan hasn’t shown that the hearing officer was directly or otherwise

substantially involved in the factual events underlying the disciplinary charges,

or the investigation of the incident. Piggie v. Cotton, 342 F.3d at 666. Because Mr.

McMahan hasn’t shown that the hearing was unfair or the hearing officer was, in

some way, biased against him, he hasn’t established that his due process rights

were violated. His first ground doesn’t state a basis for granting habeas corpus

relief.

          Second, Mr. McMahan argues that his due process rights were violated

because he wasn’t given a copy of the confidential investigation report and so

couldn’t prepare his defense against the charges. Mr. McMahan had a right to

request evidence in his defense, see Wolff v. McDonnell, 418 U.S. at 566, he didn’t

necessarily have a right to personally review the evidence. White v. Ind. Parole Bd.,

266 F.3d 759, 767 (7th Cir. 2001) (“prison disciplinary boards are entitled to

receive, and act on, information that is withheld from the prisoner and the public

. . Mr. McMahan didn’t have a right to review the confidential investigation report

because that information contains sensitive materials that, if viewed, might

jeopardize institutional safety and reveal investigation techniques. See Wolff v.

McDonnell, 418 U.S. at 566; Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011).


                                         6
The confidential investigation report contains information explaining how the

facility identified the women who had been receiving messages, as well as the

offenders associated with those individuals.

      Mr. McMahan had no right to review the confidential investigation report

because it doesn’t contain exculpatory evidence. Rasheed-Bey v. Duckworth, 969

F.2d 357, 361 (7th Cir. 1992) (due process only requires production of

“exculpatory” evidence). “Exculpatory” in this context means evidence that

“directly undermines the reliability of the evidence in the record pointing to [the

prisoner’s] guilt.” Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 1996). Mr.

McMahan has a right to present relevant, exculpatory evidence in his defense, but

the confidential investigation report is made up of incriminating evidence, which

supports the conduct report. The court has reviewed the confidential investigation

report and notes that it does not contain any exculpatory evidence. Because the

hearing officer considered all of the evidence in this case, there was no violation

of his due process rights.

      Further, a prisoner who was denied the opportunity to present evidence

must establish that the denial of the evidence resulted in actual prejudice rather

than harmless error. Piggie v. Cotton, 342 F.3d at 666. Mr. McMahan doesn’t

allege any prejudice from not reviewing the confidential investigation report other

than the general claim that it hindered his defense preparation. He points to no

specific example of how his defense was actually harmed or that there was a


                                        7
substantial or injurious effect on the outcome of the proceeding. Mr. McMahan

hasn’t established he was prejudiced by the hearing officer’s denial of his request

to review the information contained in the confidential investigation report. This

second ground doesn’t state a basis for habeas corpus relief.

      In his third ground, Mr. McMahan contends that he was denied a written

statement of the evidence that the hearing officer relied on in finding him guilty.

The due process clause requires that a fact-finder provide a written statement of

the evidence relied on and the reasons for the disciplinary action. Wolff v.

McDonell, 418 U.S. at 564-565. The written statement requirement is “not

onerous,” and to satisfy due process “[t]he statement need only illuminate the

evidentiary basis and reasoning behind the decision.” Scruggs v. Jordan, 485 F.3d

934, 941 (7th Cir. 2007). The hearing officer stated the conduct report is “clear

and concise” and “supported by the confidential . . . . investigation report.” While

the statement isn’t lengthy, it identified the evidence the hearing officer relied on

in reaching his decision. This isn’t a complicated case. The hearing officer’s

statement leaves no doubt that he chose to rely on the conduct report and the

confidential investigation report in finding Mr. McMahan guilty. Mr. McMahan was

aware of the contents of the confidential investigation report because Investigator

Dustin interviewed him and discussed the findings of his investigation. Because

the hearing officer’s written statement satisfied the minimal requirements of due

process, his third ground doesn’t identify a basis for granting habeas corpus relief.




                                         8
      In sum, the hearing officer’s decision was neither arbitrary nor

unreasonable given the facts contained in the conduct report and confidential

investigation report. McPherson v. McBride, 188 F.3d at 786 (a conduct report

alone can be enough to support a finding of guilt). The evidence established that

Mr. McMahan violated offenses A-111 and A-113 by sending text messages to his

sister and others with instructions on how to apply for correctional officer

positions within the prison for the purpose of trafficking. And he admitted that he

had the cell phone in his possession when these text messages were sent on

January 8, 2018. Given There was more than “some evidence” for the hearing

officer to find Mr. McMahan guilty.

      Mr. McMahan doesn’t need a certificate of appealability to appeal this order

because he would be challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F. 3d 665, 666 (7th Cir. 2009). However, he can’t proceed in

forma pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal

in this case could not be taken in good faith.

      For these reasons, the court DENIES Ronald McMahan’s petition for writ of

habeas corpus. The clerk is DIRECTED to close this case.

      SO ORDERED on February 5, 2020

                                                 /s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        9
